      Case 4:18-cv-00403-MWB Document 97 Filed 06/26/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES M. YOUNG, SR., et al.                          No. 4:18-CV-0403

            Plaintiffs,                              (Judge Brann)

      v.

SCOTT TOWNSHIP, et al.,

           Defendants.

                                     ORDER

     AND NOW, this 26th day of June 2020, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    The Motion for Summary Judgment of Defendants Columbia Montour

           Snyder Union Counties of Central Pennsylvania Service System and

           Megan Fetterman, Doc. 79, is GRANTED.

     2.    The Motion for Summary Judgment of Defendants Scott Township,

           Chief Raymond Klingler, Sergeant Joseph Grassley, Officer Vincent

           Figueiredo, and Officer Paul Kelly, Doc. 82, is GRANTED.

     3.    Final Judgment is entered in favor of Defendants and against Plaintiffs.

     4.    The Clerk is directed to close the case file.

                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge
